Citation Nr: 0017600	
Decision Date: 07/05/00    Archive Date: 07/11/00

DOCKET NO.  97-23 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
bilateral hearing loss.  

2.  Entitlement to service connection for an acquired 
psychiatric disability, including as secondary to the 
veteran's service connected hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The veteran had active service from January 1959 to January 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Albuquerque, New 
Mexico, regional office (RO) of the Department of Veterans 
Affairs (VA).  

In a May 1996 rating decision, the RO denied the veteran's 
request to reopen a claim for entitlement to service 
connection for a right eye disability.  A Notice of 
Disagreement with this decision was received in July 1996, 
and a Statement of the Case was issued in September 1996.  
The cover letter that accompanied the Statement of the Case 
notified the veteran that a Substantive Appeal was required 
in order to complete his appeal to the Board.  However, the 
veteran has not submitted an appeal, and this issue is not 
before the Board.


FINDINGS OF FACT

1.  The veteran has Level VII hearing for the right ear, and 
Level V hearing for the left ear.  

2.  The veteran has not submitted evidence of a psychiatric 
disability during service, or of a diagnosis of a current 
psychiatric disability.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for the veteran's service connected hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.85, 4.86 (1999).  

2.  The veteran's claim for entitlement to service connection 
for a psychiatric disability is not well grounded.  
38 U.S.C.A. § 5107 (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Evaluation

The veteran contends that the 30 percent evaluation currently 
assigned for his service connected hearing loss is inadequate 
to reflect its current level of severity.  He argues that his 
hearing loss has made it difficult to perform many of the 
duties required of him in his job as a security guard, and 
that it may have cost him opportunities at promotions.  

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The record shows that entitlement to service connection for 
hearing loss was established in an August 1982 rating 
decision.  A zero percent evaluation was assigned for this 
disability.  The evaluation was increased to the current 30 
percent rating in an April 1996 rating decision.  

The regulations governing the evaluation of hearing loss were 
changed during the course of the veteran's appeal.  These 
changes became effective June 10, 1999. 

When a law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  The RO has not had the opportunity to evaluate 
the veteran's claim under the new regulations.  However, in 
this case, the Board believes that a remand to afford the RO 
an opportunity to review the veteran's claim is not 
necessary.  The pertinent regulations do not contain any 
substantive changes that affect this particular case, but add 
certain provisions that were already the practice of the VA.  
38 C.F.R. § 4.85.  The frequencies used for the evaluation of 
hearing loss, the percentage of speech discrimination used 
for the evaluation of hearing loss, and the tables used to 
determine the level of hearing impairment and the disability 
evaluation of each level of hearing impairment have not been 
changed.  The veteran has already been afforded the hearing 
tests required by the new regulations, and these were used by 
the RO in the evaluation of his claim.  Therefore, the Board 
is able to evaluate this claim under the new regulations 
without prejudice to the veteran, and will proceed with 
consideration of the appeal.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993). 

Under the regulations in effect prior to June 10, 1999, the 
evaluations of defective hearing range from zero percent to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes 11 auditory acuity levels from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85 (1998).  

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85 (1999).  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  When the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86 (1999).

The evidence for consideration includes the report of a 
private audiological evaluation conducted in March 1995.  
However, this examination did not measure the veteran's pure 
tone threshold at 3000 Hertz.  Furthermore, the speech 
discrimination test that was conducted was not the Maryland 
CNC, as is required by regulation.  Therefore, the 
information contained in this report is insufficient to allow 
for evaluation under the provisions of 38 C.F.R. § 4.85.  

A VA audiological evaluation was conducted in April 1996.  
For the right ear, the veteran had pure tone thresholds of 
30, 65, 95, and 100 decibels at the frequencies of 1000, 
2000, 3000, and 4000 Hertz, respectively.  The left ear had 
thresholds of 15, 40, 80, and 85 decibels at these same 
frequencies.  The average threshold for the right ear was 73 
decibels, and for the left ear was 55 decibels.  Speech 
recognition scores were 66 percent for the right ear, and 70 
percent for the left ear.  This translates to Level VII 
hearing for the right ear, and Level V hearing for the left 
ear, which merits a 30 percent evaluation.  38 C.F.R. § 4.85.  

The veteran underwent a VA hearing aid examination in 
September 1996.  The right ear had pure tone thresholds of 
30, 65, 95, and 100 decibels at the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  The average threshold was 73 
decibels.  The left ear had thresholds of 15, 40, 80, and 85 
decibels at these same frequencies, with an average threshold 
of 55 decibels.  Speech recognition was 66 percent for the 
right ear, and 70 percent for the left ear.  This equates to 
Level VII hearing for the right ear, and Level V hearing for 
the left ear, which warrants a 30 percent evaluation.  
38 C.F.R. § 4.85.  

An additional VA audiological evaluation was conducted in 
July 1997.  The right ear had thresholds of 30, 65, 90, and 
100 decibels at the frequencies of 1000, 2000, 3000, and 4000 
Hertz.  The average threshold was 71 decibels.  The left ear 
had thresholds of 20, 40, 75, and 85 decibels at the same 
frequencies, with an average threshold of 55 decibels.  
Speech recognition was 64 percent for the right ear, and 74 
percent for the left ear.  This equals Level VII hearing for 
the right ear, and Level V hearing for the left ear, which 
warrants continuation of the 30 percent evaluation.  
38 C.F.R. § 4.85.  

The three VA audiological evaluations each demonstrate that 
the veteran has Level VII hearing for the right ear, and 
Level V hearing for the left ear.  This merits continuation 
of the 30 percent evaluation currently in effect.  38 C.F.R. 
§ 4.85.  In reaching this decision, the Board has considered 
the veteran's argument that his hearing loss has increased.  
However, the evidence clearly weighs against the assignment 
of an evaluation in excess of 30 percent in this case.  The 
requirements of 38 C.F.R. § 4.85 set out the percentage 
ratings for exact numerical levels of impairment of hearing 
loss.  The evaluation of hearing loss is reached by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The provisions of 38 C.F.R. § 4.86 for exceptional 
patterns of hearing impairment have been considered, but are 
not applicable in this case.  Therefore, the only possible 
interpretation of the most recent evidence is that the 
veteran's hearing loss is at Level VII for the right ear, and 
Level V for the left ear, and that, therefore, a 30 percent 
rating is warranted.  

The veteran has requested consideration for an extraschedular 
evaluation for his service connected hearing loss under the 
provisions of 38 C.F.R. § 3.321.  The record shows that the 
RO has considered entitlement to an increased evaluation on 
this basis.  

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular provisions is not warranted in this case.  
38 C.F.R. § 3.321(b).  The veteran has submitted much 
evidence to support his contentions that his hearing loss has 
resulted in discrimination and lost opportunities for 
promotion.  However, there is no objective evidence that the 
veteran's hearing loss presents such an exceptional or 
unusual disability picture, with such factors as marked 
interference with employment due to frequent absences, or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  Hence, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under the above-cited 
regulation, was not required.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  

The evidence regarding this issue is not so evenly balanced 
so as to allow application of the benefit of the doubt rule 
as required under the provisions of 38 U.S.C.A. § 5107(b).

II. Service Connection

The veteran contends that he has developed a psychiatric 
disability due to active service.  He states that he was seen 
on two occasions during service for psychiatric problems.  In 
the alternative, the veteran argues that his service 
connected hearing loss has resulted in a current psychiatric 
disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for there to be a well grounded claim for service 
connection, there must be evidence of incurrence or 
aggravation of a disease or injury during service, competent 
evidence that the veteran currently has the claimed 
disability, and evidence of a nexus between the inservice 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

When an issue involves either medical etiology or medical 
diagnosis, competent medical evidence is required to make the 
claim well grounded.  Grottveit v. Brown, 5 Vet. App. 91,92 
(1993), see also Rucker v. Brown, 10 Vet. App. 67 (1997).  

A review of the service medical records is negative for a 
psychiatric disability.  The October 1966 discharge 
examination shows that the veteran's psychiatric examination 
was normal.  The veteran denied a history of depression, 
excessive worry, or nervous trouble of any sort on a Report 
of Medical History obtained in November 1966.  

The post-service evidence includes private counseling records 
from 1994 to 1995.  These records show that the veteran was 
seen for several problems, including anger management and 
stress reduction.  There was no diagnosis of a psychiatric 
disability.  

The veteran testified before a hearing officer at the RO in 
July 1997.  He stated that he was not currently receiving any 
psychiatric treatment, but that he was seen for psychiatric 
complaints on two occasions during service.  He believed his 
current problems began during service.  The veteran testified 
that he had not been diagnosed as having a psychiatric 
disability.  See Transcript. 

VA treatment records dated November 1997 show that the 
veteran was seen for stress related concerns.  He 
acknowledged some psychiatric symptoms such as sleep 
difficulties.  The examiner stated that the veteran could 
benefit from counseling to help him identify stressors.  
There was no diagnosis of a psychiatric disability.

The Board finds that the veteran has not submitted evidence 
of a well grounded claim for entitlement to service 
connection for a psychiatric disability.  The service medical 
records are completely negative for evidence of a psychiatric 
disability, and the veteran denied a history of psychiatric 
problems on a medical history obtained prior to discharge.  
The post-service medical records show that the veteran has 
been counseled for anger management and stress reduction, but 
these records are also negative for evidence of a chronic 
psychiatric disability.  The veteran has not submitted 
medical evidence of a relationship between his service 
connected hearing loss and a psychiatric disability.  
Therefore, as the veteran has not submitted evidence of a 
psychiatric disability in service, or of a current 
psychiatric disability, his claim is not well grounded.  
Caluza v. Brown, 7 Vet. App. 498 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claims well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its 
obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Entitlement to an evaluation in excess of 30 percent for 
bilateral hearing loss is denied.  


                                                                       
(CONTINUED ON NEXT PAGE) 


Entitlement to service connection for an acquired psychiatric 
disability, including as secondary to the veteran's service 
connected hearing loss, is denied as not well grounded. 



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

